Citation Nr: 1218422	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  05-39 031A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an increased rating in excess of 30 percent for diabetic retinopathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2004 rating decision of the Buffalo, New York Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, increased the rating for diabetic retinopathy from 10 to 30 percent disabling.  

The issue here on appeal was remanded by the Board in November 2008 and September 2010 for additional development.  

The issues of entitlement to service connection for a gastrointestinal disorder to include as secondary to service-connected diabetes mellitus and entitlement to an increased rating for the left lower extremity have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).

In addition, the issue of whether new and material evidence has been received to reopen a claim for service connection for hypertension as secondary to service-connected diabetes mellitus has been raised by the Veteran's representative in its August 2010 Post-Remand Brief has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While this appeal was pending, the rating schedule for evaluating disabilities of the eyes was revised and amended.  See 73 Fed. Reg. 66543 - 54 (Nov. 10, 2008).  Diseases of the eye are now rated under a General Rating Formula, under 38 C.F.R. § 4.79 (2011).  However, as the new criteria are only applicable to claims filed on or after December 10, 2008, and the Veteran's claim was pending prior to that time, the Board will only consider the criteria under the prior regulations set forth under 38 C.F.R. § 4.84a (2008).

In its September 2010 remand, the Board explained that the RO granted a 30 percent rating for diabetic retinopathy on the basis of loss of visual field.  Loss of visual field is rated, under the criteria applicable to this appeal, by calculating remaining visual field extent at eight principal medians, subtracting the remaining field from the normal field, adding together the degrees lost, subtracting the total of lost degrees from the normal total field and then dividing by eight.  38 C.F.R. § 4.76a (2008).  When indicated, measurements of the visual field will be made and the "usual perimeter methods" will be employed.

The Board specifically noted that the rating criteria required that not less than two recordings of the visual field would be made and the charts would be made a part of the report of examination.  38 C.F.R. § 4.76 (2008).

Because the charts and the associated interpretations were not provided with regard to a December 2008 VA examination, the Board instructed that either the charts be obtained or the Veteran be provided with a new VA examination.  

The December 2008 charts were unobtainable, and the Veteran was provided with VA examinations in December 2010 and November 2011.  The December 2010 examiner did not conduct any visual field testing and instead provided the charts from older testing.  The November 2011 VA examiner provided only one chart for each eye.  

As at least two visual field charts were not provided for each examination conducted, the Board's September 2010 remand order has not been complied with, and remand of the issue is necessary.  See Stegall v. West, 11 Vet. App 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  Two visual field charts must be provided at an examination under 38 C.F.R. § 4.76 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any visual field charts of the Veteran's visual fields made during the November 2011 VA examination.  If the charts required interpretation, the AOJ should ask the examiner or other qualified medical professional to provide this interpretation.

2.  If the charts made during the November 2011 VA examination are unavailable or less than two charts were made, the Veteran should be afforded a new examination of his visual fields.  At least two charts of his visual fields should be made, and measurements of remaining visual field should be reported for the eight principal meridians.  The examiner should review the claims folder and note such review in the examination report or in an addendum.

3.  The AOJ should review the results of any visual field testing to insure that it was conducted in accordance with 38 C.F.R. § 4.76 (2008), and contains the findings required by 38 C.F.R. § 4.76a (2008), as discussed above.

4. If the benefit sought on appeal is not fully granted to the Veteran's satisfaction, issue a supplemental statement of the case before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


